questioning, and whether Taylor voluntarily responded to the questions—
                and found that Taylor was not in custody and his statements were made
                voluntarily. See State v. Taylor, 114 Nev. 1071, 1081-82 & n.1, 968 P.2d
                315, 323 & n.1 (1998). The record clearly supports the district court's
                findings, and we conclude the district court did not err by denying Taylor's
                suppression motion.
                            Second, Taylor contends that insufficient evidence supports
                his conviction for grand larceny because the State failed to prove that the
                value of the 1998 Easy-Haul Trailer exceeded $2,500. 2 "[T]he State must
                prove by evidence beyond a reasonable doubt that the value of the
                property, by any reasonable standard, exceeds the statutory threshold
                amount." Stephans v. State, 127 Nev. „ 262 P.3d 727, 730 (2011)
                (internal quotation marks and brackets omitted). We review the evidence
                in the light most favorable to the prosecution and determine whether any
                rational juror could have found the essential elements of the crime beyond
                a reasonable doubt. McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573
                (1992). Here, the property owner testified that the trailer was insured for
                $7,500, he estimated that it would sell for $7,500 on the open market, and
                he believed that improvements he made to the trailer had increased its
                value to $9,500. We conclude that a rational juror could infer from this
                testimony that Taylor stole a trailer worth more than $2,500. See NRS
                205.222(3) (1997); Dugan v. Gotsopoulos, 117 Nev. 285, 288, 22 P.3d 205,
                207 (2001) (jury may consider property owner's testimony regarding the
                value of his property when the value is relevant to the case). It is for the

                      2Because Taylor committed his offense in February 2010, prior to
                the effective date of the current version of NRS 205.222, the prior version
                of the statute controls. See 1997 Nev. Stat., ch. 150, § 7, at 339.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                jury to determine the weight and credibility to give conflicting testimony,
                and the jury's verdict will not be disturbed on appeal where, as here,
                sufficient evidence supports the verdict. Bolden v. State, 97 Nev. 71, 73,
                624 P.2d 20, 20 (1981).
                                Third, Taylor contends that the district court erred by denying
                his motion for mistrial. We will not reverse a district court's denial of a
                motion for a mistrial "absent a clear showing of abuse." Ledbetter v.
                State, 122 Nev. 252, 264, 129 P.3d 671, 680 (2006) (internal quotation
                marks omitted). Here, Taylor objected to testimony that he was observed
                with a dump truck chained to a building and a skid-steer loader as
                evidence of other bad acts and in violation of a pretrial order. The district
                court ruled that evidence about the chain was admissible, ordered that
                witnesses were not to talk about the skid-steer loader, and offered to
                entertain motions for remedies for the inadvertent skid-steer loader
                testimony. Taylor withdrew his motion to strike and a motion for a
                curative instruction. However, after Officer Moon testified that a citizen
                made reference to suspicious vehicles and the recovery of a stolen vehicle
                from Taylor's address, Taylor moved for a mistrial based on the other bad
                acts evidence and Officer Moon's hearsay testimony. The district court
                found that Taylor's fundamental right to due process had not been violated
                and denied the motion for mistrial. We conclude that Taylor has not
                shown that the district court abused its discretion in this regard.
                                Finally, Taylor contends that cumulative error deprived him of
                a fair trial. However, because Taylor has failed to demonstrate any error,
                he was not deprived of a fair trial due to cumulative error. See Pascua v.
                State, 122 Nev. 1001, 1008 n.16, 145 P.3d 1031, 1035 n.16 (2006).



SUPREME COURT
        OF
     N EVADA
                                                        3
(0) 1947A

                       311MTV         -                  -;.riFV.7.?511AMKRIFAILW.4.MTAARagirja,40.;TAPW:44.!''
                             Having considered Taylor's contentions and concluded that he
                is not entitled to relief, we
                             ORDER the judgment of conviction AFFIRMED.




                cc: Hon. David B. Barker, District Judge
                     Linda A. Norvell Marquis
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                            4
(0) 1947A


                                                -;tweKs).--Affesq--zr   Era